Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered. 
The status of the 04/14/2021 claims, is as follows: Claims 1, 3, 15-16, and 20 have been amended; Claims 2, 5, 12, and 14 have been canceled; and claims 1, 3-4, 6-11, 13, and 15-22 pending.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 06/30/2021, and 04/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 3-4, 6-11, 13, and 15-22 are indicated because:
wherein the beverage-making apparatus further comprises an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the pack accommodated inside the fermentation tank.” recited in claim 1; and “an air pump configured to supply air in a space between an inside wall of the fermentation tank and an outside surface of the pack.” recited in claim 16. 
The applicant filed Terminal Disclaimer on 04/14/2021 is acceptable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
   /PHUONG T NGUYEN/   Primary Examiner, Art Unit 3761